FILED
                           NOT FOR PUBLICATION                              FEB 16 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



Re YELLOWSTONE MOUNTAIN                          No. 10-36066
CLUB, LLC,
                                                 D.C. No. 2:09-cv-00048-SEH
          Debtor.,
_________________________________,
                                                 MEMORANDUM *
ROBERT SUMPTER,

              Appellant,

       v.

YELLOWSTONE MOUNTAIN CLUB,
LLC; CEW CH YMC ACQUISITION,
LLC,

              Appellees,

UNITED STATES TRUSTEE, GREAT
FALLS,

              Trustee - Appellee..



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted February 8, 2012
                              Seattle, Washington

Before: SCHROEDER, ALARCÓN, and GOULD, Circuit Judges.

      Robert Sumpter (“Sumpter”) appeals the district court’s order affirming a

bankruptcy court’s ruling in the Chapter 11 bankruptcy proceedings of

Yellowstone Mountain Club, LLC and related entities (collectively, “Debtors”).

Sumpter challenges the rejection of his resident membership agreement in the

Yellowstone Mountain Club, a private ski and golf community in Big Sky,

Montana. He contends, under the terms of Debtors’ Second Amended Plan of

Reorganization (the “Plan”), that Debtors were obligated to assume his agreement.

      While it is understandable that Sumpter would like to have his resident

membership agreement assumed, the Plan expressly provided that all executory

contracts were deemed rejected except those contracts that were: (1) previously

assumed by Debtors pursuant to an order of the bankruptcy court; (2) the subject of

a motion to assume filed by Debtors; (3) assumed obligations on the Contract

Schedule; or (4) assumed obligations listed in the Member Assumption Schedule.

Sumpter’s membership did not fall into any of these four categories. He was given

adequate notice of the rejection of the agreement. The bankruptcy court, therefore,

did not violate the Plan’s terms when it affirmed Debtors’ rejection. See 11 U.S.C.



                                         2
§ 1123(b)(2) (providing that a debtor can assume or reject an executory contract in

the bankruptcy plan). That rejection was an appropriate exercise of business

judgment because Sumpter’s membership agreement was non-standard, in that it

relieved him of any obligation to pay dues in addition to other benefits. See In re

Pomona Valley Med. Grp., 476 F.3d 665, 670–71 (9th Cir. 2007).

      AFFIRMED.




                                          3